Case 2:20-cv-07323-ODW-AFM Document 20-3 Filed 09/08/20 Page 1 of 2 Page ID #:171



 1 Matthew R. Orr, Bar No. 211097
   Nilab Rahyar Tolton, Bar No. 272810
 2 CALL & JENSEN
 3 A Professional Corporation
   610 Newport Center Drive, Suite 700
 4 Newport Beach, CA 92660
   Tel: (949) 717-3000
 5 Fax: (949) 717-3100
 6 morr@calljensen.com
   ntolton@calljensen.com
 7
   Daniel J. Gerber, Florida Bar No. 0764957
 8 RUMBERGER KIRK & CALDWELL
   A Professional Association
 9 300 South Orange Avenue, Suite 1400 (32801)
10 Post Office Box 1873
   Orlando, Florida 32802-1873
11 Tel: (407) 872-7300
   Fax: (407) 841-2133
12 dgerber@rumberger.com (primary)
13 docketingorlando@rumberger.com and
   dgerbersecy@rumberger.com (secondary)
14
   Attorneys for Defendants Vitamin Shoppe Industries LLC,
15 erroneously sued as The Vitamin Shoppe, Inc.,
   Nutraceutical Corporation, and Seychelles Organics, Inc.
16
17                        UNITED STATES DISTRICT COURT
18                                    CENTRAL DISTRICT OF CALIFORNIA
19
20 JEANNE FJELSTAD,                                   Case No. 2:20-cv-07323 ODW (AFMx)

21                      Plaintiff,                    [PROPOSED] ORDER ON MOTION
                                                      FOR LEAVE TO FILE AMENDED
22                      vs.                           NOTICE OF REMOVAL
23 THE VITAMIN SHOPPE,
24 NORTHRIDGE, a California entity;
   NUTRACEUTICAL CORPORATION;
25 SEYCHELLES ORGANICS, INC.;
   VITAMIN SHOPPE, INC.; and DOES 1                   Complaint Filed: None Set
26 through 100, inclusive,                            Trial Date:      None Set
27
               Defendant.
28

     VIT01-01:Proposed Order:9-8-20                -1-
                [PROPOSED] ORDER ON MOTION FOR LEAVE TO FILE AMENDED NOTICE OF REMOVAL
Case 2:20-cv-07323-ODW-AFM Document 20-3 Filed 09/08/20 Page 2 of 2 Page ID #:172



 1            On October 19, 2020, at 1:30 p.m. in Courtroom 5D, 5th Floor of the above-
 2 entitled Court, Defendants Vitamin Shoppe Industries LLC, erroneously sued as The
 3 Vitamin Shoppe, Inc., Nutraceutical Corporation, and Seychelles Organics, Inc.
 4 (“Defendants”) Motion For Leave To File Amended Notice Of Removal was heard.
 5 Having considered all documents and arguments submitted with respect to this motion,
 6 and for good cause appearing,
 7            IT IS ORDERED THAT, for the reasons stated in Defendants’ briefing, the
 8 Motion to File Amended Notice of Removal is granted.
 9            IT IS SO ORDERED.
10
11
12 Dated: ____________                       HONORABLE OTIS D. WRIGHT II
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     VIT01-01:Proposed Order:9-8-20                -2-
                [PROPOSED] ORDER ON MOTION FOR LEAVE TO FILE AMENDED NOTICE OF REMOVAL
